             Case 2:20-cv-00509-RAJ Document 24 Filed 05/10/21 Page 1 of 3




 1

 2                                                                   The Honorable Richard A. Jones

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9
      United Federation of Churches, LLC (dba          )
10    “The Satanic Temple”),                           )          No. 2:20-cv-00509-RAJ
                                                       )
11                           Plaintiff,                )          STIPULATED MOTION FOR
                                                       )          LEAVE TO FILE SECOND
12                    v.                               )          AMENDED COMPLAINT
                                                       )
13    David Alan Johnson (aka “ADJ”), Leah             )          NOTE FOR MOTION CALENDAR:
      Fishbaugh, Mickey Meeham, and Nathan             )          May 10, 2021
14    Sullivan,                                        )
                                                       )
15                           Defendants.               )

16

17          Pursuant to FRCP 15(a)(2) and LCR 15, the parties hereby stipulate and jointly move

18   for the Court to enter an order granting Plaintiff leave to file a second amended complaint.

19                          I.      BACKGROUND AND STIPULATION
20          On February 26, 2021, the Court entered an Order Granting Defendants’ Motion to
21
     Dismiss. Dkt. # 20. This Order granted Plaintiff leave to file an amended complaint. Id. On
22
     March 29, 2021, Plaintiff filed a First Amended Complaint. Dkt. # 22.
23
            Subsequently, the parties met and conferred regarding Defendants’ plan to file a second
24

25   motion to dismiss. In order to avoid or limit foreseeable potential complications related to the

26   planned motion, the parties agreed to permit Plaintiff leave to file a second amended complaint.


      STIPULATED MOTION FOR LEAVE TO FILE SECOND AMENDED                         Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building
      COMPLAINT - 1
                                                                                  7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                         Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 24 Filed 05/10/21 Page 2 of 3




 1   The parties agree that by consenting to Plaintiff’s request to file a second amended complaint,

 2   Defendants reserve all defenses, including the right to bring FRCP 12 motion to dismiss the
 3
     second amended complaint.
 4
            Pursuant to LCR 15, a proposed second amended complaint indicating the changes from
 5
     the First Amended Complaint is attached hereto.
 6
                                         II.     CONCLUSION
 7

 8          WHEREFORE, the parties respectfully ask the Court to enter an order granting Plaintiff

 9   leave to file a second amended complaint.
10
            Stipulated and agreed this 10th day of May, 2021.
11

12                                         LYBECK PEDREIRA & JUSTUS, PLLC

13                                         By: /s/ Benjamin Justus
                                           Benjamin Justus (#38855)
14                                         Attorneys for Plaintiff
15                                         Chase Bank Building
                                           7900 SE 28th St., Fifth Floor
16                                         Mercer Island, WA 98040
                                           206.687.7805 /phone 206.230.7791 /fax
17                                         ben@lpjustus.com / email Justus
18
                                           And: /s/ Matthew A. Kezhaya
19                                         Matthew A. Kezhaya (AR#2014161), admitted pro hac vice
                                           Attorney for Plaintiff
20                                         Kezhaya Law PLC
                                           1202 NE McClain Rd
21                                         Bentonville, AR 72712
                                           479.431.6112 /ph 479.282.2892 /fax
22
                                           matt@kezhaya.law / email Kezhaya
23

24                                         ARETE LAW GROUP PLLC
                                           By: /s/ Jeremy E. Roller
25                                         Jeremy E. Roller, WSBA No. 32021
                                           1218 Third Avenue, Suite 2100
26
                                           Seattle, WA 98101


      STIPULATED MOTION FOR LEAVE TO FILE SECOND AMENDED                         Lybeck Pedreira & Justus PLLC
                                                                                      Chase Bank Building
      COMPLAINT - 2
                                                                                 7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                        Mercer Island, WA 98040
                                                                                206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 24 Filed 05/10/21 Page 3 of 3




 1                                         Phone: (206) 428-3250
                                           Fax: (206) 428-3251
 2                                         jroller@aretelaw.com
 3

 4

 5                                   CERTIFICATE OF SERVICE

 6          I hereby certify that on the 10th day of May, 2021, I electronically filed PLAINTIFF’S
 7
      MOTION FOR RECONSIDERATION with the Clerk of the Court using the CM/ECF system,
 8
      which will send notification of such filing to all parties of record.
 9
            Dated at Seattle, Washington, the 10th day of May, 2021.
10

11                                                 By:     /s/ Benjamin Justus
                                                         Benjamin Justus
12

13                              CERTIFICATION OF CONFERENCE
14
            The undersigned counsel certifies that, per Paragraph 6 of the Standing Order for Civil Cases
15
     Assigned to Judge Richard A. Jones (Doc. 7), on various dates in April 2021, counsel for Plaintiff
16
     conferred with counsel for Defendants regarding the foregoing motion.
17

18          Dated at Seattle, Washington, the 10th day of May, 2021.

19
                                                   By:     /s/ Benjamin Justus
20                                                       Benjamin Justus

21

22

23

24

25

26


      STIPULATED MOTION FOR LEAVE TO FILE SECOND AMENDED                           Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building
      COMPLAINT - 3
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                          Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
